Name: Commission Regulation (EC) No 2848/94 of 22 November 1994 amending Regulation (EC) No 2158/94 and increasing to 200 000 tonnes the amount of durum wheat held by the Italian intervention agency for which a standing invitation to tender for resale on the internal market has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 11 . 94 Official Journal of the European Communities No L 302/29 COMMISSION REGULATION (EC) No 2848/94 of 22 November 1994 amending Regulation (EC) No 2158/94 and increasing to 200 000 tonnes the amount of durum wheat held by the Italian intervention agency for which a standing invitation to tender for resale on the internal market has been opened HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 2158/94 '100 000 tonnes' is replaced by *200 000 tonnes'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas Commission Regulation (EC) No 2158/94 Q opened a standing invitation to tender for the resale on the internal market of 100 000 tonnes of durum wheat held by the Italian intervention agency ; Whereas in the present situation on the market the quan ­ tity of durum wheat held by the Italian intervention agency put up for sale on the internal market of the Community should be increased to 200 000 tonnes ; Whereas the market situation for durum wheat is charac ­ terized by abnormally high prices by comparison with the support prices ; whereas no account should be taken therefore of the market price in the appraisal of tenders, and a minimum price should be fixed in excess of the intervention price ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Article 2 The following Article 2a is inserted : Article 2a Notwithstanding Article 5 ( 1 ) of Regulation (EEC) No 2131 /93, the highest bid exceeding the minimum price of ECU 130 per tonne shall be accepted. The minimum price shall be raised by monthly increases, to be applied to the intervention prices as laid down in Council Regulation (EC) No 1 867/94 (*). 0 OJ No L 197, 30 . 7. 1994, p. 3. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 229 , 2. 9 . 1994, p. 4.